Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated January 14, 2022, claims 1-20 are active in 

this application.

Information Disclosure Statement

 	The information disclosure statements filed October 22, 2021 through January 14, 2022 have 

been considered.


Claim Objections

 	Claims 3 and 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of copending Application No. 16375716 [‘716]. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons shown in the below table.

Present Application 
Co-pending Application – ‘716

a plurality of refresh control circuits, each associated with a respective one of the plurality of memory banks, wherein the plurality of refresh control circuits receive a refresh signal in common and each provide a refresh address responsive to the refresh signal, wherein the refresh address is associated with a number of the plurality of word lines, and wherein at least one of the refresh addresses is associated with fewer word lines than a remainder of the refresh addresses.
1. (Previously Presented) An apparatus comprising:
a first set of memory cells comprising a plurality of wordlines: a first refresh control circuit configured to, responsive to a refresh signal, provide a first refresh address associated with a first number of the plurality of wordlines of the first set of memory cells; a second set of memory cells comprising a plurality of wordlines, and a second refresh control circuit configured to, responsive to the refresh signal, provide a second refresh address associated with a second number of the plurality of wordlines of the second set of memory cells, wherein the first number is different than the second number, and wherein, responsive to the refresh signal, the first and the second refresh control circuits are configured to provide a plurality of activations of respective pump signals, and wherein the first and the second refresh addresses are provided responsive to a particular activation of the respective pump signals.
2. The apparatus of claim 1, further comprising a plurality of row decoders, each configured to refresh an associated one of the plurality of memory banks based on the refresh address.
3. (Original The apparatus of claim 1, further comprising: a first row control circuit configured to refresh the first number of the plurality of wordlines of the first set of memory cells associated with the first refresh address; and a second row control circuit configured to refresh the second number of the 


See last part of claim 1.


As can be seen from the above table, claims 1 of both co-pending applications recite a memory device having a plurality of memory banks, and that, the banks are controlled by a plurality of controllers receiving a refresh signal to issue refresh addresses to wordlines of the memory banks, wherein the number of wordlines is different for one bank of banks.  The difference between the recitations is that application ‘716 breaks down the memory banks into a first set and a second set, and that, there exists two sets of controllers directed to each of the sets of banks.  However, both are claiming essentially the same elements.
Like the above claims, claim 2 of present application and 3 of the ‘716 application, shown in the table above, recite similar elements; however, claim 3 of application ‘716 specifically recites first and second sets of row decoders responsive to respective refresh addresses.
For similar reasons, claim 4 is rejected over claim 1 of application ‘716.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Allowable   Subject   Matter



 	The following is an Examiner's statement of reasons for the indication of
  allowable subject matter: the prior art of records does not show (in addition to the other
  elements in the claim) the following:
-with respect to claim 3, the plurality of refresh control circuits are each configured to determine an aggressor address, and wherein the at least one of the refresh addresses associated with the fewer word lines is based on the aggressor address. 
-with respect to claim 8, the first refresh control circuit is configured to provide a first type of refresh address associated with a first number of wordlines as part of a first type of refresh operation; a second refresh control circuit associated with the second memory bank wherein responsive to the refresh signal, the second refresh control circuit is configured to provide a second type of refresh address associated with a second number of word lines as part of a second type of refresh operation, wherein the first type of refresh operation draws less power than the second type of refresh operation.
-with respect to claim 15, the plurality of refresh addresses includes a first type of refresh address associated with a first number of word lines and a second type of refresh address associated with a second number of wordlines: refreshing a plurality of banks, based on one or more of the plurality of refresh addresses, wherein refreshing one of the plurality of banks associated with the first type of refresh address draws less power than refreshing one of the plurality of banks associated with the second type of address.

Remarks
 	Applicant's arguments filed January 14, 2022 have been fully considered but they are not 
persuasive.
	Applicant argued that claim 1 is not obvious in view of the claims of the co-pending since the co-pending application do not recite “at least one of the refresh addresses is associated with fewer word first number is different than the second number…”  Eventhough the recitation does not specifically recites “at least one … fewer word lines …”, it is obvious that the recited recitation is broad enough to encompass the claimed recitation of the present application since the “at least one” is covered by a “first number”, and that the “fewer” is covered by “different than” recitations.  Therefore, coverage has already been given.
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for response to this final action is set to expire THREE MONTHS from the date of this action. In the event a first response is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event will the statutory period for response expire later than SIX MONTHS from the date of this final action.

Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide

 
 	Any inquiry concerning this communication or earlier communications
from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        January 16, 2022